Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered January 31, 1989, convicting him of robbery in the first degree (two counts), robbery in the second degree, and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of evidence (CPL 470.15 [5]). Rubin, J. P., Eiber, Rosenblatt and Miller, JJ., concur.